Cassoday, J.
It appears from the map, Exhibit X, constituting a part of the findings herein, as mentioned in the foregoing statement, that the point of intersection of the line between sections 5 and 6 and the meander line of the government survey of the shore of the bay is thereon designated as B; that 3,745 feet northeasterly from the said point, B, along said meander line, is a headland projecting slightly into the bay, and designated thereon as C; that 9,768 feet southwesterly from the said point B, along said meander line, is another headland, projecting slightly into the bay, and designated thereon as A; that the said; meander line, A B C, is 13,513 feet in length, and, although! irregular, is nevertheless quite similar to the arc of a circle; It further appears from said map and said findings that navigable water, sixteen feet deep, is reached at a point designated thereon as F, 850 feet from the said point A,. on a line south, 77 degrees east, and which line is about perpendicular to the trend of the shore at A in both directions,— that is to say, an eipial division of the angle made
The above map is taken from Exhibit X, with a few omissions for convenience in reproduction. The line ABC represents the meander line of the shore, and the dotted line D E F the line of navigable water sixteen feet deep. — Rep.



*163by the change of the shore at that point; that navigable water, sixteen feet deep, is reached at a point designated thereon as D, 920 feet from the said point 0, on a line south, 26 degrees east, and which line bears the same relation to the shore at 0 that the line A E does to the shore at A; that the line of navigable water, sixteen feet deep, from I) to E, is 12,206 feet in length, and is irregular in its course, and almost constantly varying in’distance from said meander shore line, ABO; that said line of navigable water, at the point designated thereon 'as E, is 8,823 feet from said F, and 3,383 from said D, along said navigable water line, and is 2,472 feet distant from the said point B, which line B E constitutes the division line between the parties hereto, as found by the trial court, and mentioned in the foregoing statement; that the point E was ascertained by the following proportion, to wit: The whole length of the meander shore line, ABO, is to the whole length of the navigable water line, D E F,as the length of the meander shore line, B C, is to the length of the navigable water line, D É. Such is the division line between these adjoining riparian owners from the shore to the navigable water of the bay, and the method by which the same was ascertained by the trial court. The correctness of such division line is challenged by counsel for the appellants. The great extent of the state’s frontage upon the waters of Lakes Superior and Michigan, and other waters, makes the question presented of great importance.
In Cohn v. Wausau Boom, Co. 47 Wis. 322, it is said by Ryan, C. J., speaking for the whole court, that “ it is settled in this state that a riparian owner on navigable water may construct in front of his land, in shoal water, proper wharves, piers, and booms in aid of navigation, at his peril of obstructing it, far enough to reach actually navigable water. This is properly a riparian right resting on title to the bank, and not upon title to the soil under the water. *164It is a private right, however, resting, in the absence of prohibition, upon a passive or implied license by the public, is subordinate to the public use, and may be regulated or prohibited by law.” Such is undoubtedly the settled rule of law in this state. J. S. Keator Lumber Co. v. St. Croix Boom Corp. 72 Wis. 82. This being so, it necessarily follows that the parties to this action, as riparian owners, have the right, in -aid of navigation, to construct, from their respective shores to the line of navigable water, docks, wharves, piers, etc.; and hence the important question for determination is the location of the lines upon which such riparian owners, respectively, may of right thus reach such navigable water. Where the general course of the shore is a straight line, or approximates a straight line, and the division lines between coterminous riparian owners are' at right angles with the shore, there would seem to be no difficulty in reaching the navigable water by straight parallel lines; but where there is much diversity and irregularity in the shore line the difficulty of making a just division is increased, and the adherence to a universal rule rendered impossible. Where the general course of the shore line is much curved, either outwardly or inwardly, the boundary lines within which the riparian owner is required to confine himself in reaching the navigable water must necessarily be either divergent or convergent, according as the navigable water line is longer or shorter than the shore line.
The general rule early adopted in Massachusetts, and since adhered to, was borrowed from the civil law, and is to the effect: (1) To measure the whole extent of the ancient bank or line of the river, and compute how many rods, yards, or feet each riparian proprietor owned on the river line; (2) to divide the newly-formed bank or river line into as many equal parts as such shore line contained rods, yards, or feet, and then to appropriate to each proprietor as many *165of such parts of such new river line as he owned rods, yards, or feet on the old; and then, to complete the division, lines are to be drawn from the points at which the proprietors, respectively, bounded on the old, to the points thus determined as the points of division on the newly-formed, shore. Deerfield v. Arms, 17 Pick. 45, 46. In stating the rule, Shaw, C. J., there indicates that it may perhaps require modification under particular circumstances, as, for instance, where such lines happen to be elongated by deep indentations or sharp projections, and then the general Une ought to be taken, instead of the actual line. “ In such case it should be reduced, by an equitable and judicious estimate, to the general available line of the land upon the river.” Rust v. Boston Mill Corp. 6 Pick. 158; Sparhawk v. Bullard, 1 Met. 95; Trustees of Hopkins Acad. v. Dickinson, 9 Cush. 552; Wonson v. Wonson, 14 Allen, 84, 85. That rule is expressly sanctioned by the highest courts of the United States, New York, and Michigan. Johnston v. Jones, 1 Black, 222, 223; S. C. 18 How. 150; O'Donnell v. Kelsey, 10 N. Y. 415; Blodgett & D. L. Co. v. Peters, 87 Mich. 506, 507. In the case last cited the rule stated was applied to the division between coterminous riparian owners of lands fronting on the waters of Green Bay in Lake Michigan, and hence that case is peculiarly applicable to the case at bar. As there said by Champlin, O. J., speaking for the court: “ The object to be kept in view in cases of this kind is to secure to each proprietor access to navigable water and an equal share of the dockage line at navigable water in proportion to his share on the original shore line of the bay. . . . We cannot deal with Green Bay as we would with the rivers in this state, where the lines are to be drawn at right angles to the thread of the stream. The rules laid-•down for the boundaries of owners of land bordering upon the ocean and great inland seas are more proper for the disposition of the case before us.”
*166In the case at bar the trial court apparently attempted to follow the general rule indicated, but erroneously, as we think, took the meander line, as located by the government survey, as the shore line of the bay. This court has frequently held, in effect, that such meander lines, so located, are not to be considered in determining the actual boundaries of lots sold by the government as bounded upon rivers or other navigable waters, nor for determining the respective rights of coterminous riparian owners of lands fronting thereon. Menasha W. W. Co. v. Lawson, 70 Wis. 600; Whitney v. Detroit L. Co. 78 Wis. 249, and cases cited in the opinions; Everson v. Waseca, 44 Minn. 248; Cragin v. Powell, 128 U. S. 691; Jefferies v. East Omaha L. Co. 134 U. S. 178. Besides, here there appears to be more or less deep indentations and sharp projections, and hence the modified rule mentioned should be applied, and the general trend of the actual shore line from one of the headlands mentioned, to the other, should be taken as the line to be divided into feet in the manner adopted by the trial court; and since there are similar indentations and projections in the navigable water fine, D F, the general trend of the actual navigable water line should be taken as the line to be divided into as many parts as there shall be feet in such actual shore line, and each of the said riparian owners will be entitled to as many of such corresponding parts as there may be feet in such shore line on his land. The points D and F, respectively, are to be ascertained in substantially the manner adopted by the trial court.
The verbal agreement between Bood & Maxwell and the defendants in respect to the line between them, we do not think was binding upon the plaintiff. It assumed what was then supposed by them to be the true line, but did not fix it as the true line, nor agree upon it as such. There was at that time no dispute or controversy about the division line. The land belonged to the plaintiff, and Boot & Max*167well, as such mere lessees, had no authority to sell or give away the same, nor to transfer or destroy the plaintiff’s riparian rights or its true boundary line, even by writing, much less by mere verbal agreement or mere revocable license;' and hence the trial court properly found such verbal agreement to be void.
By the Oourt.— The judgment of the circuit court is reversed, and the cause is remanded for further proceedings and further evidence, and for judgment fixing and establishing the division line between the plaintiff and the defendants from the shore to the navigable water as indicated in the opinion, and in accordance with the written stipulation between the parties.